 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    R & B OF THE PACIFIC,                              No. 2:18-cv-03257 KJM AC
12                       Plaintiff,
13            v.                                         ORDER
14    ALAN PRICE and PRO SPORT
      INSTALLATIONS LLC,
15
                         Defendants.
16

17

18           Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

19   United States Magistrate Judge under Local Rule 302(c)(21).

20           On October 3, 2019, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. ECF No. 17. Plaintiff has not filed

23   objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

27   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

28   /////
                                                        1
 1   Having reviewed the file, the court finds the findings and recommendations to be supported by
 2   the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed October 3, 2019, are adopted in full;
 5          2. Plaintiff’s August 29, 2019 motion for default judgment (ECF No. 15) is GRANTED;
 6          3. The court enters judgment against all defendants in the amount of $39,821.52,
 7              reflecting actual cost and prejudgment interests; and
 8          4. This case is closed.
 9   DATED: November 19, 2019.
10

11                                                    UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
